DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species;
i.  Treatment that Increases Level or Activity of OPN:
i1) OPN
i2) a specific agonist of OPN (e.g., HA or an OPN functional fragment or an OPN functional derivative or a specific combination of agonists),
i3) a specific treatment or preventive measure which increases the level of circulating OPN (e.g., applying compressive pressure or LIPUS),
i4) a specific inhibitor of CD44 expression or activity (e.g., an antibody that binds CD44 or siRNA or antisense specific for CD44), or
i5) a specific combination of specific agents/treatments from i1)-i4) (e.g., LIPUS and an anti-CD44 antibody). 
The species are independent or distinct because each therapeutic agent or procedure defines subject matter that must be searched separately in the literature and possibly the sequence databases.  Each defines its own contribution to the art. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
ii. Treatment that Decreases the Level or Activity of OPN:
ii1) a specific OPN antagonist (e.g., melatonin or selenium or an antibody that binds OPN or an siRNA or antisense specific for OPN or an RGD peptide that blocks binding of OPN to an integrin or a specific combination of antagonists),
ii2) a specific treatment or preventive measure which decreases the level of circulating OPN (e.g., brace treatment or accupoint heat sensitive moxibustion or heat therapy with pad or electroacupuncture or thermal bath or a specific combination thereof),
ii3) a specific inhibitor of integrin expression or activity (e.g., an antibody that binds specifically to integrin subunit α5 or an antibody that binds specifically to integrin subunit β1 or an antibody that binds specifically to integrin subunit β3 or an antibody that binds specifically to integrin subunit β5 or an antibody that-60- GGD 3.3F-008 DIV binds specifically to integrin subunits α5β1 or a specific combination of two or more such inhibitors),
i4) sCD44 or a specific stimulator of CD44 expression, or
i5) a specific combination of specific agents/treatments from ii1)-ii4) (e.g., electroacupuncture and sCD44). 
The species are independent or distinct because each therapeutic agent or procedure defines subject matter that must be searched separately in the literature and possibly the sequence databases.  Each defines its own contribution to the art. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
• the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
• the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
• the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic sources, or employing different search strategies or search queries)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined (one from i and one from ii) even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
31 May 2022